Citation Nr: 0635136	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-02 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability, including consideration as being secondary to 
service-connected disabilities.  

2.  Entitlement to service connection for a low back 
disability, including consideration as being secondary to 
service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from September 1978 to 
September 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2000 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence shows 
that the veteran does not have a current bilateral knee 
disorder.

2.  A chronic back disability was not incurred in service and 
is not related to service or any service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee 
disability have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

2.  The criteria for service connection for a low back 
disability have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 2001 and October 2004, VA sent letters to the veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Although this notice was delivered 
after the initial denial of the claim, VA subsequently 
readjudicated the claim based on all the evidence in October 
2005, without taint from prior adjudications.  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claims and the late notice did not 
affect the essential fairness of the decision.  The veteran 
was not provided notice as to the regulations pertaining to 
the appropriate disability rating or effective date; however, 
because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VA has also done everything reasonably possible to 
assist the veteran with respect to his claim for benefits, 
such as obtaining medical records, and providing VA 
examinations.  Consequently, the duties to notify and assist 
have been met.  

The veteran contends that he has low back and bilateral knee 
disabilities as a result of his service-connected partial 
tear of the right Achilles tendon.  Service connection may be 
granted for a disability resulting from injury or disease 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  To establish service connection for 
the claimed disorder, there must be medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Service connection may also be granted for 
disability shown to be proximately due to, or the result of, 
a service-connected disorder.  See 38 C.F.R. § 3.310(a).  
This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

As stated above, one of the requirements for an award of 
service connection is that the veteran has medical evidence 
of a current disability.  X-ray reports dated in September 
2005 reported findings of "no significant abnormality" as 
to the knee joints and the 2005 VA examiner did not diagnose 
any disabilities pertaining to either knee.  A 2003 MRI also 
reported "essentially normal" findings as to the right 
knee.  Although some medical records indicate complaints of 
bilateral knee pain, service connection generally will not be 
granted for pain alone; there must be a diagnosed or 
identifiable underlying malady or condition.  Sanchez-Benitez 
v. West, 13 Vet. App. 283, 285 (1999).  Although there is an 
exception to that general rule, the exception is not 
applicable in this case.  See 38 C.F.R. § 3.317.  
Consequently, service connection for a bilateral knee 
disability is denied.

Service connection must also be denied for the claimed low 
back disability.  The veteran contends that his current back 
complaints are secondary to the service-connected right 
Achilles tendon tear and the Board notes that his service 
medical records are absent any treatment for a low back 
disability.  The veteran's 1979 separation examination does 
report a positive history as to occasional recurrent back 
pain due to heavy lifting, but the physical examination 
revealed normal findings as to the spine.  

VA records dating in April 2000 report the veteran's history 
of low back pain for the prior three years.  A 2003 VA 
examination record reports the examiner's findings of normal 
joints except for a slight scoliosis of the dorsolumbar 
spine, which the examiner believed was related to the 
veteran's limping, and some discomfort on full extension.  A 
2003 MRI record did show mild and moderate disc degeneration 
and narrowing at various levels.  A September 2005 x-ray 
record noted normal findings as to the spine and the 2005 VA 
examination record reports no spinal disability, however.  

Assuming the veteran has a current low back disability, the 
preponderance of the evidence is against a finding that the 
disability was incurred in service or is related to a 
service-connected disability.  The evidence of record does 
not contain a positive nexus opinion and the 2005 VA examiner 
stated that she "would have to resort to speculation to 
state that the current back condition is related to the 
service-connected Achilles tendon condition."  The Board 
finds that opinion more probative than the statement noted in 
the 2003 VA examination because the most recent examination 
was conducted subsequent to a September 2004 Board remand and 
the examiner was responding to specific questions posed on 
that remand.  Owens v. Brown, 7 Vet. App. 429, 433 (1995);  
Prejean v. West, 13 Vet. 444, 448-499 (2000).   

Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  See also Slater v. Principi, 4 Vet. App. 43 (1993).  
Given the absence of evidence linking a current back disorder 
to either service or a service-connected disorder, service 
connection for a low back disability is denied.  


ORDER

Service connection for a bilateral knee disability is denied.  

Service connection for a low back disability is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


